Case: 1:21-cv-00300-MWM-KLL Doc #: 10 Filed: 09/10/21 Page: 1 of 2 PAGEID #: 352


                                                                                     Granted.
                              UNITED STATES DISTRICT COURT                           5:48 PM, Sep 9, 2021
                               SOUTHERN DISTRICT OF OHIO
                             WESTERN DIVISION AT CINCINNATI

 SUSAN TUTTLE                                   :       Case No.: 1:21-CV-00300

                Plaintiff,                      :

        vs.                                     :       Judge: Matthew W. McFarland

 MILFORD EXEMPTED VILLAGE                       :
 SCHOOL DISTRICT BOARD OF
 EDUCATION, et al.                              :       Magistrate: Karen L. Litkovitz

                                                :
                Defendants.
                                                :



                          JOINT MOTION TO STAY LITIGATION




       The Parties both move this Court to stay this litigation pending settlement discussions. The

Parties believe it is in the Parties’ best interests to resolve this matter amicably before incurring

further expense if possible.




                                              Respectfully submitted,


                                              /s/Matthew Miller Novak
                                              Matthew Miller Novak (OH-0091402)
                                              Barron Peck Bennie & Schlemmer
                                              3074 Madison Road
                                              Cincinnati, Ohio 45209
                                              Tel: (513) 721-1350
                                              mmn@bpbslaw.com
Case: 1:21-cv-00300-MWM-KLL Doc #: 10 Filed: 09/10/21 Page: 2 of 2 PAGEID #: 353




                                             /s/ Bronston McCord
                                             C. Bronston McCord III (0067787)
                                             Robert J. McBride (0065422)
                                             ENNIS BRITTON CO., LPA
                                             1714 West Galbraith Road
                                             Cincinnati, OH 45239
                                             P: (513) 421-2540
                                             F: (513) 562-4986
                                             rmcbride@ennisbritton.com
                                             cbmccord@ennisbritton.com


                                CERTIFICATE OF SERVICE

I certify that the foregoing was filed electronically on September 9, 2021, using the Court's
CM/ECF filing system which will send an electronic copy to all Counsel in this matter.

                                                 /s/ Matt Miller-Novak




                                                 2
